Title: 12th.
From: Adams, John Quincy
To: 


       I have been quite unwell, these two or three days past; a disorder recurs with which I have been troubled in the Spring, the two years back; and it is more inconvenient this time than it ever has been before.
       At Mr. Parsons’s recommendation, I have this day taken up Hawkins’s pleas of the Crown. I think I should not now have selected this book, had it been left at my option. This branch of the Law, will be of no service to me, within these seven years, and there are many subjects which will be more immediately necessary. The theories relating to civil actions, will surely be sufficient to employ all my time for the remainder of my three years, and I shall certainly have enough leisure time afterwards to acquire a competent knowledge of the criminal Law, before I get to the supreme Court, if I ever do. However Mr. Parsons must know better than I, what is to be done in this case; and I therefore cheerfully submit to his directions.
       I took a long, solitary walk this evening, and then came home, and amused myself, for a half an hour, with my flute.
      